Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/05/2020 was filed before the first action on the merits of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because: the first sentence of the abstract is information repeated from the title/implied by the nature of the abstract, thus it is improper for an abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	Regarding Claim 11, the claim contains the element/limitation “determining if multiple possible paths are present based on the map and the stopping distance;” Examiner Note: the claim limitation states that “determining if multiple possible paths are present [is] based on the map and the stopping distance”.  
The Wands factors to consider for a enablement type rejection are: 

(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
	(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
 (A) “Stopping Distance” is claimed to be base on weight, position/orientation, the map, traveling speed; i.e. five parameters. However they are claimed broadly in that they are parameters in calculating the distance but there are no limitations on how they interact/a specific function using them isn’t claimed.
(B) The invention is an improvement in the art.
(C) In the prior art while calculating of the stopping distance is known/obvious using claimed parameters, and the determining of a stopping distance that would be valid/safe for a given route is known, no prior art was found to teach determining of a stopping distance (specifically in a function/variable type form, as opposed to set stopping distance) for determining potential routes.
(D) One of ordinary skill in the art, of vehicle navigation/control, usually have at least a bachelors degree in an engineering field and more advanced degrees masters/phds are relatively common.

(F) no detailed direction is given by the inventor. The claims are the only location where such a function is claimed. A careful review of the specification shows that the actual determination of the presence of multiple possible paths is solely based on the map data.  The stopping distance is not factored in the determination. 
(G) no working examples are given in the specification, nor were any working examples found in a prior art; while examples were found of teaching of determining a valid/safe stopping distance for a route no examples were found of using stopping distance, (in a variable/function type form) to determine a potential route. i.e. applicant’s claim stopping distance varies along a potential route thus while prior art determines calculation of a single stopping distance/limit for a route it doesn’t teach checking of all stopping distance possibilities for a vehicle along a whole route.
(H) as stopping distance is a function of multiple parameters, such as speed, tires, etc, it becomes unclear how to evaluate if a route has a valid stopping distance as the stopping distance will naturally vary depending on the operating characteristics of the vehicle, thus while it is possible to say if a certain stopping distance is invalid/unsafe for a certain section of a route under certain characteristics that is not the same as saying is valid over all stopping distances/parameters. i.e. a valid stopping distance (e.g. usually in the form max safe speed for the given route dimensions/section) can be determined for a route but as stopping distance 
	Looking at the wands factors as a whole it appears one would not be able to reasonably create/use the claimed invention without undue experimentation/trials. While the level of skill/education for one of ordinary skill in the art and the predictability of the art does lend itself to broad/generalized teachings being enabling; as there is no working examples/prior art (found in a examiners search and/or disclosed by the applicant) which disclose this function, there are no specific teachings in the disclosure beyond basic instructions to determine potential routes based on the map and stopping distance. The stopping distance as claimed is a function with multiple parameters (some of which (such as speed and orientation/position) affect and/or can be complex functions of each other) and further stopping distance can approach zero under certain conditions (vehicle speed is approximate to zero) it becomes unclear how stopping distance, in a varying function form, can be used to discriminate/filter potential paths.
	Based on the description in the specification and the drawings the limitation of claim 11 will be interpreted as “determining if multiple paths are present based on the map” and then determining of stopping distances for those respective paths.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 and 10, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180067495 A1, Oder et al, “EVENT-DRIVEN REGION OF INTEREST MANAGEMENT” r in view of US 20170307743 A1, Izzat et al, “Prioritized Sensor Data Processing Using Map Information For Automated Vehicles” and in view of US 20090216406 A1, “METHOD AND SYSTEM FOR MANAGING THE TURNING OF A VEHICLE”, Senneff et al	
	Regarding Claim 1, Oder et al teaches “A method of detecting an obstacle, the method comprising: determining a position and an orientation of a destination bound machine on a map,”( [0048] The analysis system 340 can include a localization system 400 to utilize the annotated environmental model 332 to determine a location of the vehicle. The localization system 400 can receive the global positioning system (GPS) information and map data 331, for example, from the memory system 330. The map data 331 can include topographical maps, terrain maps, street view maps, or the like, of an area corresponding to a location of the vehicle. The map data 331 can include features, such as roadways, signs, traffic signals, transit crossings, pedestrian crossings, buildings, trees, structures, terrain gradients, topographical edges, photogrammetry, intensity gradients, or the like.);” the map including at least one known path from the current position of the machine to the destination;”( [0079] The region of interest management system 620 can include a dynamic region of interest adaptation unit 622 to modify a region of interest 603 based on vehicle situation information 607. The vehicle situation information 607 can describe a current situation of the vehicle. For example, the vehicle situation information 607 can include vehicle movement information, such as global positioning system (GPS) data, inertial measurements, vehicle odometer data, video images, or the like. The vehicle situation information 607 also may include vehicle-centric information corresponding to a predicted trajectory of the vehicle, information corresponding to the vehicle location, for example, relative to map data, information corresponding to a route or planned path for the vehicle to traverse, or the like. The vehicle situation information 607 may include information received from sources external to the vehicle, such as in a vehicle-to-vehicle (V2V) communication, a vehicle-to-infrastructure (V2I) communication, a vehicle-to-pedestrian (V2P) communication, a vehicle-to-device (V2D) communication, a vehicle-to-grid (V2G) communication, or generally a vehicle-to-everything (V2X) communication.);” determining a LIDAR region of interest based on the stopping distance, the position and the orientation, and the at least one known path;”( [0073] “The region of interest management system 620 also can dynamically adapt the region of interest for one or more of the subscriptions 601, for example, based on the mode of operation of the vehicle, a planned path or route the vehicle expects to traverse, features in map data 331, or the like. For example, the region of interest management system 620 or other portion of the sensor fusion system 300 can identify locations of upcoming traffic lights or signage and suggest the process or component in the driving functionality system expand its region of interest or add a new region of interest to include the upcoming traffic lights or signage. In another example, the region of interest management system 620 or other portion of the sensor fusion system 300 can identify the vehicle plans to make a turn and expand its region of interest to include areas corresponding to the road after making the turn. Embodiments of event-driven region of interest management will be described below in greater detail.” Here teaches use of known path, and position / orientation for determining/setting of ROI, and from [0083]” In a block 803, the dynamic region of interest adaptation unit 622 can determine which portions of the vehicle situation information 607 can prompt the dynamic adaption of the region of interest 603, and in a block 804, the dynamic region of interest adaptation unit 622 can modify the region of interest 603 based on the determined portion of the vehicle situation information 607. For example, when the region of interest 603 corresponds to front collision avoidance, the dynamic region of interest adaptation unit 622 may utilize a vehicle velocity or speed to prompt dynamic adaption of the region of interest 603.” Here teaches “Frontal collision avoidance” and the ROI adaptation based further on vehicle speed, in this context rendering obvious/indiciating of the use of stopping distance to one of ordinary skill in the art);” configuring a LIDAR system orientation for a LIDAR system of the machine based on the determined LIDAR region of interest; “([0029] The sensor fusion system 300, in some embodiments, can generate feedback signals 116 to provide to the sensor system 110. The feedback signals 116 can be configured to prompt the sensor system 110 to calibrate one or more of its sensors. For example, the sensor system 110, in response to the feedback signals 116, can re-position at least one of its sensors, expand a field of view of at least one of its sensors, change a refresh rate or exposure time of at least one of its sensors, alter a mode of operation of at least one of its sensors, or the like.)” performing a concentrated LIDAR scan on the determined LIDAR region of interest to generate LIDAR scan data; performing a ground plane segmentation operation based on the LIDAR scan data; and detecting if an obstacle is present within the LIDAR region of interest based on the ground plane segmentation operation.”( [0042] “The sensor event detection and fusion unit 321 can analyze the raw measurement data 301 in the environmental model 315 at the locations associated with the sensor measurement events to detect one or more sensor detection events. In some embodiments, the sensor event detection and fusion unit 321 can identify a sensor detection event when the raw measurement data 301 associated with a single sensor. For example, the sensor event detection and fusion unit 321 can analyze an image captured by a camera in the raw measurement data 301 to identify edges in the image, shapes in the image, or the like, which the sensor event detection and fusion unit 321 can utilize to identify a sensor detection event for the image. The sensor event detection and fusion unit 321 also may analyze groups of intensity points in raw measurement data 301 corresponding to a lidar sensor or groups reflections in raw measurement data 301 corresponding to a radar sensor to determine the a sensor detection event for raw measurement data 301 for those sensors.” And in [0075] “The detection type 604 can identify a type of data for the region of interest management system 620 to monitor in the region of interest 603 of the environmental model 609. For example, the data type can be raw measurement data from a sensor system or data annotated into the environmental model 609. In some embodiments, the data annotated into the environmental model 609 can correspond to different events identified by the sensor fusion system, such as a sensor measurement event, a sensor detection event, a tracked sensor detection event, a tracked and fused sensor detection event, a tracked object event, or the like. The data annotated into the environmental model 609 also can correspond to state predictions for tracked objects, such as the projected object trajectories for the tracked objects, or correspond to information populated into the environmental model 609 from devices external to the sensor fusion system. The region of interest management system 620 can include a registry of the one or more regions of interest that the region of interest management system 620 monitors based on the subscription information 602.” These sections teach the recognition and tracking of objects, and the use of LIDAR systems, while not explicitly mentioning “ground plane segmentation” (to distinguish between the road/ground and objects) this is a implicit function/standard means of object recognition using LIDAR, thus generalized teachings for using LIDAR to detect objects is teachings a ground plane segmentation. Additionally a ROI scan is a concentrated/higher resolution scan by its very nature.)
	However Oder et al fails to disclose in detail the stopping distance calculations; Oder does however teach that vehicle speed is an important factor in object/obstacle avoidance. “[0083] In a block 803, the dynamic region of interest adaptation unit 622 can determine which portions of the vehicle situation information 607 can prompt the dynamic adaption of the region of interest 603, and in a block 804, the dynamic region of interest adaptation unit 622 can modify the region of interest 603 based on the determined portion of the vehicle situation information 607. For example, when the region of interest 603 corresponds to front collision avoidance, the dynamic region of interest adaptation unit 622 may utilize a vehicle velocity or speed to prompt dynamic adaption of the region of interest 603.” Thus while Oder fails to explicitly call for stopping the teachings in [0083] are implicitly taught. Thus alternative/known methods of calculating stopping distance would be obvious to one of ordinary skill in the art.
	Izzat et al teaches a vehicle sensor control system/method which includes teachings for setting of a sensor ROI based on “road characteristics” which are derived from/provided by a digital map/known route. [0015] “To overcome the shortcomings of sensors 36, a digital-map 14 is currently playing significant role in many ADAS and autonomous vehicle systems. The digital-map 14 provides valuable information that can be used for control and path planning among other applications. The information provided by the digital-map 14 varies by map providers. In automotive application, the digital-map 14 provides geometric information and other attributes about the road. In general, output from the digital-map 14 may include, but is not limited to: a map of future points describing the road, curvature of the road, lane marking types, lane width, speed 50 limit, number of lanes, presence of exit ramp, barrier, sign locations, etc. The digital-map 14 can be used for a variety of tasks such as to improve perception algorithms by using the digital-map 14 as a priori information or by treating the digital-map 14 as a virtual sensor. A subset of the digital-map 14 information in the proximity of the host-vehicle 22 defining the environment surrounding the host-vehicle 22 including geometrical and road attributes is used to define a ROI 24 around the host-vehicle 22. This subset of information will be referred to as roadway-characteristic 56. It should be noted that roadway-characteristic 56 is only a subset of the digital-map 14 since some digital-map 14 information such as freeway name and number are not required for the purpose of defining the ROI 24. The ROI 24 focuses the sensor acquisition and processing on a small area and hence provides significant saving in processing and communications requirements. “ and in  [0017] “There are a number of methods for defining the ROI 24 based on the roadway-characteristic 56. In one embodiment, the object-detector 20 sensors 36 are by collected by multiple devices in a distributed fashion before being communicated to the controller 12. Roadway-characteristic 56 can be delivered to the host-vehicle 22 using an external link or stored in the host-vehicle 22 for previously defined route. In a preferred embodiment of the present invention, object-detector 20 sensors 36 are collected using a centralized approach 40 as shown in FIG. 3. In FIG. 3 the output of sensors 36 is directed into the controller 12 using Ethernet or other connector types. The controller 12 then decides what portions of the sensor to keep and what to throw away based on the selected region of the ROI 24.” Additionally Izzat et al further reinforces the importance of stopping distance as it relates to obstacle avoidance and sensor ROI. [0019] “Speed 50 of the host-vehicle 22 has significant impact on the ROI 24 for proper object 58 detection. The 3-second rule has been widely used for car following. It is typically used to check the amount of room to leave in front of the host-vehicle 22 such that the driver is prepared to break in the case the car in front of them stop or slow down. The 3-second rule can be significantly impacted by road condition and visibility. As an example, the 3-second rule can be doubled in case of rain, fog, snow, night etc. In one embodiment, the range 34 of the ROI 24 is determined by the speed 50 of the host-vehicle 22 by using the 3-second rule as a guideline. In this approach, host-vehicle 22 speed 50 is used to determine the range 34 of the ROI 24 using the formula 3 * meters/second, where 3 is from the 3-second rule and meters/second is calculated from the host-vehicle 22 speed 50. As an example, for a host-vehicle 22 travelling at speed 50 of one-hundred kilometers-per-hour (100 kph), the range 34 of the ROI 24 should be around eighty-five meters (85 m). The range 34 of the ROI 24 may be smaller at a lower speed 50. FIG. 2 shows an example of high speed ROI 24 and low speed ROI 28. The range 34 in high speed ROI 24 can be extended up to the maximum range of the sensor. The FOV of the lower speed ROI 28 can be increased if necessary. It should be noted that it is straight forward to extend the range 34 of the ROI 24 using weather information such as rain as an example. Using the example above, the ROI 24 would be extended to 170 meters in case of rain. Rain sensing may be done using host-vehicle 22 rain sensor widely used for controlling the windshield wiper.” Here teaches what is effectively equivalent to stopping/braking distance. It teaches a generalized separation type rule, as opposed to a specific distance calculation, however it does relate in teaching that velocity and weather (meaning road surface conditions to one of ordinary skill in the art); as affecting this braking distance/separation distance. Importantly Izzat et al is teaching the detection/correlating of road conditions/shape with the digital map, thus tying of stopping distance calculation, at on a crude level, based on map information. 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Oder et al to include the road condition attributes from a digital map, and their affect of stopping/separation distance, taught by Izzat et al. One would be motivated to implement this in order to improve the accuracy of the stopping distance/separation, and thus overall safety of the device.
 [0035] “In step S108, an operator interface 20 allows an operator to enter a command to control a path of the vehicle at the boundary during a control time window. The control time window is a period of time that is allocated for the operator's entry of a command, confirmation, or other input into the operator interface. In a first example, the duration of the control time window may be commensurate with the velocity, acceleration and proximity or position of the vehicle with respect to the nearest boundary. In a second example, the duration of the control time window may be selected based on a stopping distance of the vehicle given its velocity, position, and mean or mode stopping distance capability of its braking system 40. In a third example, the duration of the control time window may be selected based on a stopping distance of the vehicle given its velocity, position, load state (e.g., tare weight, gross weight and net weight).” While the term “orientation” isn’t used from the term velocity it is inherent given the velocity is speed and direction (orientation).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to further modify Oder et al to calculate the stopping distance using the parameters taught by Senneff et al. One would be motivated to use this based on the implicit motivation that improved stopping distance accuracy would improve the safety of the overall system. The resulting modified Oder would teach all aspects of claim 1.
	Regarding Claim 2, Modified Oder teaches “The method of claim 1 further comprising: determining a position and an orientation of the LIDAR system; and configuring the LIDAR system orientation based on the position and the orientation of the LIDAR system and the ( [0029] The sensor fusion system 300, in some embodiments, can generate feedback signals 116 to provide to the sensor system 110. The feedback signals 116 can be configured to prompt the sensor system 110 to calibrate one or more of its sensors. For example, the sensor system 110, in response to the feedback signals 116, can re-position at least one of its sensors, expand a field of view of at least one of its sensors, change a refresh rate or exposure time of at least one of its sensors, alter a mode of operation of at least one of its sensors, or the like.” Here teaches repositioning (orientation) of sensors and these signal as taught in  [0073] “The region of interest management system 620 also can dynamically adapt the region of interest for one or more of the subscriptions 601, for example, based on the mode of operation of the vehicle, a planned path or route the vehicle expects to traverse, features in map data 331, or the like. For example, the region of interest management system 620 or other portion of the sensor fusion system 300 can identify locations of upcoming traffic lights or signage and suggest the process or component in the driving functionality system expand its region of interest or add a new region of interest to include the upcoming traffic lights or signage. In another example, the region of interest management system 620 or other portion of the sensor fusion system 300 can identify the vehicle plans to make a turn and expand its region of interest to include areas corresponding to the road after making the turn. Embodiments of event-driven region of interest management will be described below in greater detail.” Correspond with/a determined based on position/orientation (“the upcoming”) of the vehicle, while not explicitly stating it is determining the position/orientation such a position/orientation determination is implicit to the repositioning teachings of [0029])
	Regarding Claim 3, Modified Oder teaches “The method of claim 1, wherein the LIDAR region of interest is based the stopping distance.”(Oder [0083] “In a block 803, the dynamic region of interest adaptation unit 622 can determine which portions of the vehicle situation information 607 can prompt the dynamic adaption of the region of interest 603, and in a block 804, the dynamic region of interest adaptation unit 622 can modify the region of interest 603 based on the determined portion of the vehicle situation information 607. For example, when the region of interest 603 corresponds to front collision avoidance, the dynamic region of interest adaptation unit 622 may utilize a vehicle velocity or speed to prompt dynamic adaption of the region of interest 603.” While not explicitly stating stopping distance, this frontal collision avoidance with an object and setting of ROI based on speed is because of stopping distance.)
	Modified Oder as currently combined however still lacks teachings for “on a width of the at least one known path and” as part of the ROI determination/setting. 
	However the setting of ROI based, in part, on the path width is taught Izzat et al. Izzat et al teaches [0022] ” In one embodiment, the roadway-characteristics 56 provides the controller 12 attributes to help decide what and how often to run the object-tests 18 in the ROI 24. As an example, one of the attributes in the roadway-characteristics 56 is the type of lane mark in the proximity of the host-vehicle 22. There are many types of lane mark such as boots dot, solid or dotted line. Algorithm for detecting these types of lane mark can differ significantly. Hence the controller 12 can access this information from the roadway-characteristics 56 and decide on the type of lane mark detection algorithm to run in the object-tests 18. In addition to the lane mark algorithm type, the roadway-characteristics 56 can provide information to adjust the parameters of the algorithm based on the map information. As an example, based on the road type, the width of the lane can be determined which vary between highway, residential etc.” Here teaches the recoginition of width and how it relates to setting. And later the use of setting to determine/change the ROI/FOV of the sensros [0024] “In addition to the saving in processing power, and sensor selections, ROI 24 selection can be used to enhance sensor output. As an example, there is a tradeoff between the FOV/image-resolution 48 versus range 34 of a sensor. With the incorporation of the map information the tradeoff can be shifted dynamically. For example, the FOV of the sensor can be increased with better image resolution 48 while reducing range 34 in urban area (or do the opposite for highway). This can significantly benefit processing and algorithm performance.”  Here teaches the changing of ROI based on setting which in turn is determined/correlated with path width.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to further modify modified Oder to use the road width and setting determination as taught by Izzat et al to change/determine the FOV and ROI of the Lidar system. One would be motivated to add this in order to save on processing power/power consumption of the sensor system as taught is Izzat et al [0024] “In addition to the saving in processing power, and sensor selections, ROI 24 selection can be used to enhance sensor output. As an example, there is a tradeoff between the FOV/image-resolution 48 versus range 34 of a sensor. With the incorporation of the map information the tradeoff can be shifted dynamically. For example, the FOV of the sensor can be increased with better image resolution 48 while reducing range 34 in urban area (or do the opposite for highway). This can significantly benefit processing and algorithm performance.”
	Regarding Claim 4, modified Oder teaches the use of Lidar scanning, ([0020] “The sensor system 110 can include multiple different types of sensors, such as an image capture device 111, a Radio Detection and Ranging (Radar) device 112, a Light Detection and Ranging (Lidar) device 113, an ultra-sonic device 114, one or more microphones, infrared or night-vision cameras, time-of-flight cameras, cameras capable of detecting and transmitting differences in pixel intensity, or the like. The image capture device 111, such as one or more cameras, can capture at least one image of at least a portion of the environment surrounding the vehicle. The image capture device 111 can output the captured image(s) as raw measurement data 115, which, in some embodiments, can be unprocessed and/or uncompressed pixel data corresponding to the captured image(s).”) however it is mute as to the broad fied of view and concentrated ROI and that they occur at the same time.
	Izzat et al however teaches that these characteristics are part of Lidar functioning, as seen in Figure 4a of Izzat et al below a ROI is a smaller/narrow angle/area of view compared to the overall field of view, with the ROI being more concentrated (Higher resolution) compared to broader FOV.  [0025]” The ROI 24 can be assigned dynamically with higher angular-resolution 48 and update rates 54 while maintaining lower angular-resolution 48 and update rates 54 for the surveillance in areas outside the ROI 24. For example, FOV can be increased with better image resolution 48 while reducing range 34 in urban area; on the other hand, the range 34 can be increased and the FOV reduced in highway driving and have it follow the route according to the map and/or the targets picked up by the surveillance function. The ROI 24 can be implemented by zooming in and out of the optical system in the object-detector 20 in operation and/or dynamically changing the scanning pattern of a scanning LIDAR in the object-detector 20.”

    PNG
    media_image1.png
    305
    491
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify modified Oder et al to use the FOV and ROI field of view system as taught Izzat et al for the Lidar system. One would be motivated to use this system based on Izzat [0029] “The pixel throughput, or the measurements that can be done in a given time period, of a LIDAR sensor in an object-detector 20 is limited. By reducing the update rate 54 outside the ROI 24, more effective measurements can be used in a given time or pixel throughput in the ROI 24. One way to utilize the increased pixel throughput is to distribute them in the ROI 24, evenly or non-evenly, and result in a higher overall pixel density, which means higher angular-resolution 48 in this region. For example, if the ROI 24 is chosen to be one-fourth (¼) of the sensor FOV as shown in FIG. 4A and the update rate 54 out of the sensor is reduced by a factor of one-third (⅓), the pixel throughput in the ROI 24 will be three times (3×) of the original one. If the line count is kept the same in the ROI 24, the point density in a scan line can be increased to 3× as a result. In FIG. 4B, the original pixel matrix is illustrated with solid dots 44 and the increased pixels are shown in hollow dots 46.” Thus by using the FOV/ROI resolution and angle discrimination more effective sensor measurements can be achieved.
	Regarding Claim 5, modified Oder teaches “The method of claim 1, wherein the stopping distance is further based on road conditions.”(Izzat [0019] ”Speed 50 of the host-vehicle 22 has significant impact on the ROI 24 for proper object 58 detection. The 3-second rule has been widely used for car following. It is typically used to check the amount of room to leave in front of the host-vehicle 22 such that the driver is prepared to break in the case the car in front of them stop or slow down. The 3-second rule can be significantly impacted by road condition and visibility. As an example, the 3-second rule can be doubled in case of rain, fog, snow, night etc. In one embodiment, the range 34 of the ROI 24 is determined by the speed 50 of the host-vehicle 22 by using the 3-second rule as a guideline. In this approach, host-vehicle 22 speed 50 is used to determine the range 34 of the ROI 24 using the formula 3 * meters/second, where 3 is from the 3-second rule and meters/second is calculated from the host-vehicle 22 speed 50. As an example, for a host-vehicle 22 travelling at speed 50 of one-hundred kilometers-per-hour (100 kph), the range 34 of the ROI 24 should be around eighty-five meters (85 m). The range 34 of the ROI 24 may be smaller at a lower speed 50. FIG. 2 shows an example of high speed ROI 24 and low speed ROI 28. The range 34 in high speed ROI 24 can be extended up to the maximum range of the sensor. The FOV of the lower speed ROI 28 can be increased if necessary. It should be noted that it is straight forward to extend the range 34 of the ROI 24 using weather information such as rain as an example. Using the example above, the ROI 24 would be extended to 170 meters in case of rain. Rain sensing may be done using host-vehicle 22 rain sensor widely used for controlling the windshield wiper.” Here teaches road conditions, such as rain, affect the stopping distance.)
	Regarding Claim 6, modified Oder teaches “The method of claim 4, wherein a coverage area of the concentrated LIDAR scan is smaller than a coverage area of the broad LIDAR scan.”( 0025]” The ROI 24 can be assigned dynamically with higher angular-resolution 48 and update rates 54 while maintaining lower angular-resolution 48 and update rates 54 for the surveillance in areas outside the ROI 24. For example, FOV can be increased with better image resolution 48 while reducing range 34 in urban area; on the other hand, the range 34 can be increased and the FOV reduced in highway driving and have it follow the route according to the map and/or the targets picked up by the surveillance function. The ROI 24 can be implemented by zooming in and out of the optical system in the object-detector 20 in operation and/or dynamically changing the scanning pattern of a scanning LIDAR in the object-detector 20.”)

    PNG
    media_image1.png
    305
    491
    media_image1.png
    Greyscale

	Regarding Claim 10, modified Oder teaches “The method of claim 2, further including adjusting the concentrated field of view angle of the LIDAR system based on the determined LIDAR region of interest.”(Izzat, “[0029] The pixel throughput, or the measurements that can be done in a given time period, of a LIDAR sensor in an object-detector 20 is limited. By reducing the update rate 54 outside the ROI 24, more effective measurements can be used in a given time or pixel throughput in the ROI 24. One way to utilize the increased pixel throughput is to distribute them in the ROI 24, evenly or non-evenly, and result in a higher overall pixel density, which means higher angular-resolution 48 in this region. For example, if the ROI 24 is chosen to be one-fourth (¼) of the sensor FOV as shown in FIG. 4A and the update rate 54 out of the sensor is reduced by a factor of one-third (⅓), the pixel throughput in the ROI 24 will be three times (3×) of the original one. If the line count is kept the same in the ROI 24, the point density in a scan line can be increased to 3× as a result. In FIG. 4B, the original pixel matrix is illustrated with solid dots 44 and the increased pixels are shown in hollow dots 46.” Here teaches that the ROI is/has a concentrated field of view (higher resolution) compared to the overall FOV)
	Regarding Claim 17, Oder teaches “An obstacle detection system for a destination bound machine, the obstacle detection system comprising: a LIDAR system operable to perform a concentrated LIDAR scan”( [0022] “The lidar device 113 can transmit light, such as from a laser or other optical transmission device, into the environment surrounding the vehicle. The transmitted light, in some embodiments, can be pulses of ultraviolet light, visible light, near infrared light, or the like. Since the transmitted light can reflect off of objects in the environment, the lidar device 113 can include a photo detector to measure light incoming from the environment. The lidar device 113 can measure the incoming light by, for example, measuring an intensity of the light, a wavelength, or the like. The lidar device 113 also can measure a time delay between a transmission of a light pulse and a measurement of the light incoming from the environment that corresponds to the transmitted light having reflected off of objects in the environment. The lidar device 113 can output the measurements of the incoming light and the time delay as the raw measurement data 115”);” ; and a control system communicatively coupled to the LIDAR system and operable to determine position and orientation of the machine on a map”( 0048] The analysis system 340 can include a localization system 400 to utilize the annotated environmental model 332 to determine a location of the vehicle. The localization system 400 can receive the global positioning system (GPS) information and map data 331, for example, from the memory system 330. The map data 331 can include topographical maps, terrain maps, street view maps, or the like, of an area corresponding to a location of the vehicle. The map data 331 can include features, such as roadways, signs, traffic signals, transit crossings, pedestrian crossings, buildings, trees, structures, terrain gradients, topographical edges, photogrammetry, intensity gradients, or the like);”the map including at least one known path from the current position of the machine to the destination”( [0079] The region of interest management system 620 can include a dynamic region of interest adaptation unit 622 to modify a region of interest 603 based on vehicle situation information 607. The vehicle situation information 607 can describe a current situation of the vehicle. For example, the vehicle situation information 607 can include vehicle movement information, such as global positioning system (GPS) data, inertial measurements, vehicle odometer data, video images, or the like. The vehicle situation information 607 also may include vehicle-centric information corresponding to a predicted trajectory of the vehicle, information corresponding to the vehicle location, for example, relative to map data, information corresponding to a route or planned path for the vehicle to traverse, or the like.);” determine a stopping distance of the machine , determine a LIDAR region of interest based on the stopping distance, the position and the orientation, and the at least one known path of the map.”( [0083] In a block 803, the dynamic region of interest adaptation unit 622 can determine which portions of the vehicle situation information 607 can prompt the dynamic adaption of the region of interest 603, and in a block 804, the dynamic region of interest adaptation unit 622 can modify the region of interest 603 based on the determined portion of the vehicle situation information 607. For example, when the region of interest 603 corresponds to front collision avoidance, the dynamic region of interest adaptation unit 622 may utilize a vehicle velocity or speed to prompt dynamic adaption of the region of interest 603. In other examples, the vehicle situation information 607 may indicate that the vehicle is approaching a traffic intersection, which may prompt the dynamic adaption of the region of interest 603 to include possible cross-traffic, pedestrian crossings, bike lanes, or the like. When the vehicle approaching the traffic intersection has a path planned turn, the region of interest 603 may dynamically adapt to include portions of the roadway after the turn, along with possible cross-traffic, pedestrian crossings, bike lanes, or the like. The vehicle situation information 607 also may include locational information regarding another vehicle in an adjacent lane of traffic, which may prompt the dynamic adaption of the region of interest 603 to include the other vehicle for possible lane change.” Here gives position/orientation “after the turn” and “approaching”, map/known path the “traffic intersection”/ “path planned turn”, and stopping distance in the frontal collision ROI adjustment)
	However Oder et al fails to disclose in detail the stopping distance calculations; Oder does however teach that vehicle speed is an important factor in object/obstacle avoidance. “[0083] In a block 803, the dynamic region of interest adaptation unit 622 can determine which portions of the vehicle situation information 607 can prompt the dynamic adaption of the region of interest 603, and in a block 804, the dynamic region of interest adaptation unit 622 can modify the region of interest 603 based on the determined portion of the vehicle situation information 607. For example, when the region of interest 603 corresponds to front collision avoidance, the dynamic region of interest adaptation unit 622 may utilize a vehicle velocity or speed to prompt dynamic adaption of the region of interest 603.” Thus while Oder fails to explicitly call for stopping the teachings in [0083] are implicitly taught. Thus alternative/known methods of calculating stopping distance would be obvious to one of ordinary skill in the art.
	Izzat et al teaches a vehicle sensor control system/method which includes teachings for setting of a sensor ROI based on “road characteristics” which are derived from/provided by a digital map/known route. [0015] “To overcome the shortcomings of sensors 36, a digital-map 14 is currently playing significant role in many ADAS and autonomous vehicle systems. The digital-map 14 provides valuable information that can be used for control and path planning among other applications. The information provided by the digital-map 14 varies by map providers. In automotive application, the digital-map 14 provides geometric information and other attributes about the road. In general, output from the digital-map 14 may include, but is not limited to: a map of future points describing the road, curvature of the road, lane marking types, lane width, speed 50 limit, number of lanes, presence of exit ramp, barrier, sign locations, etc. The digital-map 14 can be used for a variety of tasks such as to improve perception algorithms by using the digital-map 14 as a priori information or by treating the digital-map 14 as a virtual sensor. A subset of the digital-map 14 information in the proximity of the host-vehicle 22 defining the environment surrounding the host-vehicle 22 including geometrical and road attributes is used to define a ROI 24 around the host-vehicle 22. This subset of information will be referred to as roadway-characteristic 56. It should be noted that roadway-characteristic 56 is only a subset of the digital-map 14 since some digital-map 14 information such as freeway name and number are not required for the purpose of defining the ROI 24. The ROI 24 focuses the sensor acquisition and processing on a small area and hence provides significant saving in processing and communications requirements. “ and in  [0017] “There are a number of methods for defining the ROI 24 based on the roadway-characteristic 56. In one embodiment, the object-detector 20 sensors 36 are by collected by multiple devices in a distributed fashion before being communicated to the controller 12. Roadway-characteristic 56 can be delivered to the host-vehicle 22 using an external link or stored in the host-vehicle 22 for previously defined route. In a preferred embodiment of the present invention, object-detector 20 sensors 36 are collected using a centralized approach 40 as shown in FIG. 3. In FIG. 3 the output of sensors 36 is directed into the controller 12 using Ethernet or other connector types. The controller 12 then decides what portions of the sensor to keep and what to throw away based on the selected region of the ROI 24.” Additionally Izzat et al further reinforces the importance of stopping distance as it relates to obstacle [0019] “Speed 50 of the host-vehicle 22 has significant impact on the ROI 24 for proper object 58 detection. The 3-second rule has been widely used for car following. It is typically used to check the amount of room to leave in front of the host-vehicle 22 such that the driver is prepared to break in the case the car in front of them stop or slow down. The 3-second rule can be significantly impacted by road condition and visibility. As an example, the 3-second rule can be doubled in case of rain, fog, snow, night etc. In one embodiment, the range 34 of the ROI 24 is determined by the speed 50 of the host-vehicle 22 by using the 3-second rule as a guideline. In this approach, host-vehicle 22 speed 50 is used to determine the range 34 of the ROI 24 using the formula 3 * meters/second, where 3 is from the 3-second rule and meters/second is calculated from the host-vehicle 22 speed 50. As an example, for a host-vehicle 22 travelling at speed 50 of one-hundred kilometers-per-hour (100 kph), the range 34 of the ROI 24 should be around eighty-five meters (85 m). The range 34 of the ROI 24 may be smaller at a lower speed 50. FIG. 2 shows an example of high speed ROI 24 and low speed ROI 28. The range 34 in high speed ROI 24 can be extended up to the maximum range of the sensor. The FOV of the lower speed ROI 28 can be increased if necessary. It should be noted that it is straight forward to extend the range 34 of the ROI 24 using weather information such as rain as an example. Using the example above, the ROI 24 would be extended to 170 meters in case of rain. Rain sensing may be done using host-vehicle 22 rain sensor widely used for controlling the windshield wiper.” Here teaches what is effectively equivalent to stopping/braking distance. It teaches a generalized separation type rule, as opposed to a specific distance calculation, however it does relate in teaching that velocity and weather (meaning road surface conditions to one of ordinary skill in the art); as affecting this braking distance/separation distance. Importantly Izzat et al is teaching the detection/correlating of road conditions/shape with the digital map, thus tying of stopping distance calculation, at on a crude level, based on map information. 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Oder et al to include the road condition attributes from a digital map, and their affect of stopping/separation distance, taught by Izzat et al. One would be motivated to add the road charactistic attributes to the stopping distance calculation in order to improve the accuracy of the calculation, and thus overall safety of the device.
	The calculation of stopping distance based on load, position, orientation, and speed of the vehicle is a known method/standard parameters in the art. As disclosed by Senneff et al, [0035] “In step S108, an operator interface 20 allows an operator to enter a command to control a path of the vehicle at the boundary during a control time window. The control time window is a period of time that is allocated for the operator's entry of a command, confirmation, or other input into the operator interface. In a first example, the duration of the control time window may be commensurate with the velocity, acceleration and proximity or position of the vehicle with respect to the nearest boundary. In a second example, the duration of the control time window may be selected based on a stopping distance of the vehicle given its velocity, position, and mean or mode stopping distance capability of its braking system 40. In a third example, the duration of the control time window may be selected based on a stopping distance of the vehicle given its velocity, position, load state (e.g., tare weight, gross weight and net weight).” While the term “orientation” isn’t used from the term velocity it is inherent given the velocity is speed and direction (orientation).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to further modify Oder et al to calculate the stopping distance using the parameters taught by Senneff et al. One would be motivated to use this based on the implicit motivation that improved stopping distance accuracy would improve the safety of the overall system.
	Regarding Claim 18, Modified Oder teaches “The obstacle detection system of claim 17, wherein the LIDAR system is further operable to perform the concentrated LIDAR scan based on the determined LIDAR region of interest; and the control system is further operable to perform a ground plane segmentation operation based on the LIDAR scan data; and detect if an obstacle is present within the LIDAR region of interest based on the ground plane segmentation operation.”( [0042] “The sensor event detection and fusion unit 321 can analyze the raw measurement data 301 in the environmental model 315 at the locations associated with the sensor measurement events to detect one or more sensor detection events. In some embodiments, the sensor event detection and fusion unit 321 can identify a sensor detection event when the raw measurement data 301 associated with a single sensor. For example, the sensor event detection and fusion unit 321 can analyze an image captured by a camera in the raw measurement data 301 to identify edges in the image, shapes in the image, or the like, which the sensor event detection and fusion unit 321 can utilize to identify a sensor detection event for the image. The sensor event detection and fusion unit 321 also may analyze groups of intensity points in raw measurement data 301 corresponding to a lidar sensor or groups reflections in raw measurement data 301 corresponding to a radar sensor to determine the a sensor detection event for raw measurement data 301 for those sensors.” And in [0075] “The detection type 604 can identify a type of data for the region of interest management system 620 to monitor in the region of interest 603 of the environmental model 609. For example, the data type can be raw measurement data from a sensor system or data annotated into the environmental model 609. In some embodiments, the data annotated into the environmental model 609 can correspond to different events identified by the sensor fusion system, such as a sensor measurement event, a sensor detection event, a tracked sensor detection event, a tracked and fused sensor detection event, a tracked object event, or the like. The data annotated into the environmental model 609 also can correspond to state predictions for tracked objects, such as the projected object trajectories for the tracked objects, or correspond to information populated into the environmental model 609 from devices external to the sensor fusion system. The region of interest management system 620 can include a registry of the one or more regions of interest that the region of interest management system 620 monitors based on the subscription information 602.” These sections teach the recognition and tracking of objects, and the use of LIDAR systems, while not explicitly mentioning “ground plane segmentation” (to distinguish between the road/ground and objects) this is a implicit function/standard means of object recognition using LIDAR, thus generalized teachings for using LIDAR to detect objects is teachings a ground plane segmentation. Additionally a ROI scan is a concentrated/higher resolution scan by its very nature.)
	Regarding Claim 19, “The obstacle detection system of claim 18, wherein the control system is further operable to, in response to a detection of a presence of an obstacle, registering a position of the obstacle on the map and performing an action.”(Oder [0046] “When the tracking unit 323, based on the tracking of the sensor detection event or the fused sensor detection event with the state change prediction model, determines the sensor detection event or the fused sensor detection event is an object, the object tracking unit 323 can annotate the environmental model 315 to indicate the presence of the object. The tracking unit 323 can continue tracking the detected object over time by implementing the state change prediction model for the object and analyzing the environmental model 315 when updated with additional raw measurement data 301. After the object has been detected, the tracking unit 323 can track the object in the environmental coordinate field associated with the environmental model 315, for example, across multiple different sensors and their corresponding measurement coordinate fields.”)
	Regarding Claim 20, “The method of claim 19, wherein performing the action further includes controlling the machine to slow down.”([0030] “The autonomous driving system 100 can include a driving functionality system 120 to receive at least a portion of the environmental model 121 from the sensor fusion system 300. The driving functionality system 120 can analyze the data included in the environmental model 121 to implement automated driving functionality or automated safety and assisted driving functionality for the vehicle. The driving functionality system 120 can generate control signals 131 based on the analysis of the environmental model 121. [0031] The autonomous driving system 100 can include a vehicle control system 130 to receive the control signals 131 from the driving functionality system 120. The vehicle control system 130 can include mechanisms to control operation of the vehicle, for example by controlling different functions of the vehicle, such as braking, acceleration, steering, parking brake, transmission, user interfaces, warning systems, or the like, in response to the control signals.” Here gives autonomous control. And [0083]” In a block 803, the dynamic region of interest adaptation unit 622 can determine which portions of the vehicle situation information 607 can prompt the dynamic adaption of the region of interest 603, and in a block 804, the dynamic region of interest adaptation unit 622 can modify the region of interest 603 based on the determined portion of the vehicle situation information 607. For example, when the region of interest 603 corresponds to front collision avoidance, the dynamic region of interest adaptation unit 622 may utilize a vehicle velocity or speed to prompt dynamic adaption of the region of interest 603.” Collision avoidance includes steering and/or speed modulation (slowing the vehicle) to avoid collisions.)
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Oder as applied to claim 1 above, and further in view, “Navigable Path Networks For Autonomous Vehicles”, US 10248120 B1, Siegel et al.
	Regarding Claim 7, Modified Oder “The method of claim 1, wherein the map includes a secondary known path from the current position of the machine to the destination and the method further comprises: determining a second LIDAR region of interest based on the stopping distance, the position and the orientation, and the secondary known path of the map; configuring the LIDAR system orientation based on the determined second LIDAR region of interest; performing a second concentrated LIDAR scan based on the determined second LIDAR region of interest and configured LIDAR orientation to generate second LIDAR scan data; performing a ground plane segmentation operation based on the second LIDAR scan data; and detecting if an obstacle is present based on the ground plane segmentation operation.”( [0073] “The region of interest management system 620 also can dynamically adapt the region of interest for one or more of the subscriptions 601, for example, based on the mode of operation of the vehicle, a planned path or route the vehicle expects to traverse, features in map data 331, or the like. For example, the region of interest management system 620 or other portion of the sensor fusion system 300 can identify locations of upcoming traffic lights or signage and suggest the process or component in the driving functionality system expand its region of interest or add a new region of interest to include the upcoming traffic lights or signage. In another example, the region of interest management system 620 or other portion of the sensor fusion system 300 can identify the vehicle plans to make a turn and expand its region of interest to include areas corresponding to the road after making the turn. Embodiments of event-driven region of interest management will be described below in greater detail.”)
	However Oder teaches the method in the context of analysis of path to determine if collision avoidance is necessary, so while it renders obvious performing the same method for a second/any known path it would lack implicit motivation/reasoning for doing it to two paths at the same time (i.e. the method/combination of Oder renders obvious ROI based on stopping distance/map for any known path thus a “second” path as currently claimed 7 would be obvious) . While Oder doesn’t teach collision avoidance beyond generalized teachings for its use in [0005] “The applications in the advanced driver assistance systems or the autonomous driving systems can utilize the list of objects received from their corresponding sensors and, in some cases, the associated confidence levels of their detection, to implement automated safety and/or driving functionality.
“Moreover, the autonomous vehicles of the present disclosure may include any number of sensors such as position sensors (e.g., Global Positioning Satellite, or GPS, receivers), imaging sensors (e.g., digital cameras or other imaging devices) or other sensors, including but not limited to speedometers, inclinometers, compasses, altimeters, gyroscopes or scanners. The autonomous vehicles of the present disclosure may also include communications equipment (e.g., wired or wireless means for communication such as components or systems operating Wireless Fidelity, or WiFi, Bluetooth, near-field communications or cellular technologies or protocols), along with one or more power modules (e.g., batteries), which may be rechargeable, refuelable or replaceable in nature. Information or data obtained or determined by such sensors or such communications equipment may be utilized in manually or automatically controlling an autonomous vehicle, e.g., in causing the autonomous vehicle to travel along paths of a navigable path network, to search for alternate paths, or to avoid expected or unexpected hazards encountered by the autonomous vehicle within the navigable path network. The autonomous vehicles of the present disclosure may further include any number of computer components (e.g., processors, data stores, transceivers or input/output devices) for performing any of the functions or accomplishing any of the missions or tasks described herein.”
	It would have been obvious to implement the overarching path determination/alternate path determination/guidance system of Siegel et al as the means for creating/selecting the planned path called for/described in Oder et al. The KSR rational for the combination being 
	Regarding Claim 8, modified Oder teaches “The method of claim 7, further including, in response to a presence of the obstacle, registering a position of the obstacle and performing an action.”( [0005] “The applications in the advanced driver assistance systems or the autonomous driving systems can utilize the list of objects received from their corresponding sensors and, in some cases, the associated confidence levels of their detection, to implement automated safety and/or driving functionality. For example, when a radar sensor in the front of a vehicle provides the advanced driver assistance system in the vehicle a list having an object in a current path of the vehicle, the application corresponding to front-end collision in the advanced driver assistance system can provide a warning to the driver of the vehicle or control vehicle in order to avoid a collision with the object.” Here in the background of Oder is teaching the use of object recognition from the ROI to detect obstacles and then avoid them., and in [0046] “When the tracking unit 323, based on the tracking of the sensor detection event or the fused sensor detection event with the state change prediction model, determines the sensor detection event or the fused sensor detection event is an object, the object tracking unit 323 can annotate the environmental model 315 to indicate the presence of the object. The tracking unit 323 can continue tracking the detected object over time by implementing the state change prediction model for the object and analyzing the environmental model 315 when updated with additional raw measurement data 301. After the object has been detected, the tracking unit 323 can track the object in the environmental coordinate field associated with the environmental model 315, for example, across multiple different sensors and their corresponding measurement coordinate fields.”)
	Regarding Claim 9, modified Oder et al teaches “The method of claim 8, wherein performing the action includes controlling the machine to avoid the obstacle by following the second known path.”( Information or data captured by autonomous vehicles may be transmitted to a central vehicle monitoring system, or to one or more other autonomous vehicles, e.g., in real time or in near-real time, over a network and utilized in modifying not only one or more paths of a navigable path network but also aspects of travel by autonomous vehicles on the navigable path network. For example, where one autonomous vehicle identifies construction activity, a traffic jam or another adverse event impacting the ability of the autonomous vehicle to complete a transit along a selected route, the autonomous vehicle may utilize information or data regarding the event to select an alternate route, and may also report the information or data to a central vehicle monitoring system or to one or more other autonomous vehicles. Such information or data may be utilized to update not only the navigable path network (e.g., capacities of various paths extending between points of the navigable path network) but also routes that are being traveled by autonomous vehicles within the navigable path network, at present or in the future. A navigable path network, or routes defined between two or more points within the navigable path network, may be updated based on any relevant information or data obtained from other sources, including but not limited to extrinsic sources that may be accessed via one or more networked computer systems” Here teaches the use of alternate routes in case of unexpected obstacles/blockages.)
	Claims 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegel et al in view of Oder et al and Izzat et al and Senneff et al.
	Regarding Claim 11, Siegel et al teaches determining of a planned route, and alternate routes to a destination for an autonomous vehicle and use of sensor data for controlling along those routes/updating routes. Siegel teaches Column 3, lines 35-60, “The information or data upon which a navigable path network is defined or updated may be obtained by any means, including but not limited to sensors provided on one or more autonomous vehicles traveling within a geographic area or environment in which the navigable path network is located, e.g., along one or more established paths of the navigable path network, or in regions of the geographic area or environment that have not been associated with any paths of the navigable path network. In some embodiments, autonomous vehicles may be outfitted with any number of sensors (e.g., Global Positioning Satellite, or GPS, receivers, digital cameras or other imaging devices, speedometers, inclinometers, compasses, altimeters, gyroscopes or scanners. An autonomous vehicle traveling on a route within a navigable path network may be configured to capture information or data regarding conditions within an environment in which the navigable path network is provided using one or more of such sensors, and to utilize such information or data to continuously evaluate the route on which the autonomous vehicle is traveling, or to update one or more paths within the navigable path network. For example, the autonomous vehicle may use such information or data to modify the route on which the autonomous vehicle is traveling, e.g., by adding or removing one or more of the paths within the route, or by updating estimated times of arrival at a destination or one or more intervening waypoints within the route.” Further Siegel teaches a wide variety of Column 11-12, lines 64-07 “Likewise, an optimal route within an area may also be determined based on slopes (e.g., grades or pitches of roads, sidewalks or other features), turn radii, coverings (e.g., whether a given path is covered or uncovered), surface composition (e.g., whether an area is paved or unpaved), surface conditions (e.g., whether the area is wet, dry or covered with ice or snow), weather (e.g., whether the area is experiencing precipitation, heat, cold, wind or any other adverse conditions), congestion (e.g., whether the area is experiencing any abnormally high or low levels of foot or vehicle traffic) or any number of other factors.”
	Siegel et al however focuses more on proposed route generation/determination more than the specifics of sensor functions/data collection along those routes. While actuatable sensors are described, Column 17-18, lines 54-02 “For example, the sensor 262-i may be an imaging device that is hard-mounted to a support or mounting that maintains the imaging device in a fixed configuration or angle with respect to one, two or three axes. Alternatively, however, the sensor 262-i may be provided with one or more motors and/or controllers for manually or automatically operating one or more of the components, or for reorienting the axis or direction of the sensor 262-i, i.e., by panning or tilting the sensor 262-i. Panning the sensor 262-i may cause a rotation within a horizontal plane or about a vertical axis (e.g., a yaw), while tilting the sensor 262-i may cause a rotation within a vertical plane or about a horizontal axis (e.g., a pitch). Additionally, the sensor 262-i may be rolled, or rotated about its axis of rotation, and within a plane that is perpendicular to the axis of rotation and substantially parallel to a field of view of the sensor 262-i.” the specific functioning is particularly detailed.
. [0073] “The region of interest management system 620 also can dynamically adapt the region of interest for one or more of the subscriptions 601, for example, based on the mode of operation of the vehicle, a planned path or route the vehicle expects to traverse, features in map data 331, or the like. For example, the region of interest management system 620 or other portion of the sensor fusion system 300 can identify locations of upcoming traffic lights or signage and suggest the process or component in the driving functionality system expand its region of interest or add a new region of interest to include the upcoming traffic lights or signage. In another example, the region of interest management system 620 or other portion of the sensor fusion system 300 can identify the vehicle plans to make a turn and expand its region of interest to include areas corresponding to the road after making the turn. Embodiments of event-driven region of interest management will be described below in greater detail.” and the setting of the sensor ROI based on the stopping distance of the vehicle [0083] “In a block 803, the dynamic region of interest adaptation unit 622 can determine which portions of the vehicle situation information 607 can prompt the dynamic adaption of the region of interest 603, and in a block 804, the dynamic region of interest adaptation unit 622 can modify the region of interest 603 based on the determined portion of the vehicle situation information 607. For example, when the region of interest 603 corresponds to front collision avoidance, the dynamic region of interest adaptation unit 622 may utilize a vehicle velocity or speed to prompt dynamic adaption of the region of interest 603.”

	Izzat et al teaches a vehicle sensor control system/method which includes teachings for setting of a sensor ROI based on “road characteristics” which are derived from/provided by a digital map/known route. [0015] “To overcome the shortcomings of sensors 36, a digital-map 14 is currently playing significant role in many ADAS and autonomous vehicle systems. The digital-map 14 provides valuable information that can be used for control and path planning among other applications. The information provided by the digital-map 14 varies by map providers. In automotive application, the digital-map 14 provides geometric information and other attributes about the road. In general, output from the digital-map 14 may include, but is not limited to: a map of future points describing the road, curvature of the road, lane marking types, lane width, speed 50 limit, number of lanes, presence of exit ramp, barrier, sign locations, etc. The digital-map 14 can be used for a variety of tasks such as to improve perception algorithms by using the digital-map 14 as a priori information or by treating the digital-map 14 as a virtual sensor. A subset of the digital-map 14 information in the proximity of the host-vehicle 22 defining the environment surrounding the host-vehicle 22 including geometrical and road attributes is used to define a ROI 24 around the host-vehicle 22. This subset of information will be referred to as roadway-characteristic 56. It should be noted that roadway-characteristic 56 is only a subset of the digital-map 14 since some digital-map 14 information such as freeway name and number are not required for the purpose of defining the ROI 24. The ROI 24 focuses the sensor acquisition and processing on a small area and hence provides significant saving in processing and communications requirements. “ and in  [0017] “There are a number of methods for defining the ROI 24 based on the roadway-characteristic 56. In one embodiment, the object-detector 20 sensors 36 are by collected by multiple devices in a distributed fashion before being communicated to the controller 12. Roadway-characteristic 56 can be delivered to the host-vehicle 22 using an external link or stored in the host-vehicle 22 for previously defined route. In a preferred embodiment of the present invention, object-detector 20 sensors 36 are collected using a centralized approach 40 as shown in FIG. 3. In FIG. 3 the output of sensors 36 is directed into the controller 12 using Ethernet or other connector types. The controller 12 then decides what portions of the sensor to keep and what to throw away based on the selected region of the ROI 24.” Additionally Izzat et al further reinforces the importance of stopping distance as it relates to obstacle avoidance and sensor ROI. [0019] “Speed 50 of the host-vehicle 22 has significant impact on the ROI 24 for proper object 58 detection. The 3-second rule has been widely used for car following. It is typically used to check the amount of room to leave in front of the host-vehicle 22 such that the driver is prepared to break in the case the car in front of them stop or slow down. The 3-second rule can be significantly impacted by road condition and visibility. As an example, the 3-second rule can be doubled in case of rain, fog, snow, night etc. In one embodiment, the range 34 of the ROI 24 is determined by the speed 50 of the host-vehicle 22 by using the 3-second rule as a guideline. In this approach, host-vehicle 22 speed 50 is used to determine the range 34 of the ROI 24 using the formula 3 * meters/second, where 3 is from the 3-second rule and meters/second is calculated from the host-vehicle 22 speed 50. As an example, for a host-vehicle 22 travelling at speed 50 of one-hundred kilometers-per-hour (100 kph), the range 34 of the ROI 24 should be around eighty-five meters (85 m). The range 34 of the ROI 24 may be smaller at a lower speed 50. FIG. 2 shows an example of high speed ROI 24 and low speed ROI 28. The range 34 in high speed ROI 24 can be extended up to the maximum range of the sensor. The FOV of the lower speed ROI 28 can be increased if necessary. It should be noted that it is straight forward to extend the range 34 of the ROI 24 using weather information such as rain as an example. Using the example above, the ROI 24 would be extended to 170 meters in case of rain. Rain sensing may be done using host-vehicle 22 rain sensor widely used for controlling the windshield wiper.”  Here teaches what is effectively equivalent to stopping/braking distance. It teaches a generalized separation type rule, as opposed to a specific distance calculation, however it does relate in teaching that velocity and weather (meaning road surface conditions to one of ordinary skill in the art); as affecting this braking distance/separation distance. Importantly Izzat et al is teaching the detection/correlating of road conditions/shape with the digital map, thus tying of stopping distance calculation, at on a crude level, based on map information.  Izzat also teaches a more specific implementation/modification of the ROI and FOV of a lidar system.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify modified Seigel (and Oder et al) et al to use the FOV and ROI field of view system as taught Izzat et al for the Lidar system. One would be motivated to use this system based on Izzat [0029] “The pixel throughput, or the measurements that can be done in a given time period, of a LIDAR sensor in an object-detector 20 is limited. By reducing the update rate 54 outside the ROI 24, more effective measurements can be used in a given time or pixel throughput in the ROI 24. One way to utilize the increased pixel throughput is to distribute them in the ROI 24, evenly or non-evenly, and result in a higher overall pixel density, which means higher angular-resolution 48 in this region. For example, if the ROI 24 is chosen to be one-fourth (¼) of the sensor FOV as shown in FIG. 4A and the update rate 54 out of the sensor is reduced by a factor of one-third (⅓), the pixel throughput in the ROI 24 will be three times (3×) of the original one. If the line count is kept the same in the ROI 24, the point density in a scan line can be increased to 3× as a result. In FIG. 4B, the original pixel matrix is illustrated with solid dots 44 and the increased pixels are shown in hollow dots 46.” Thus by using the FOV/ROI resolution and angle discrimination more effective sensor measurements can be achieved.
	Further it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Oder et al to include the road condition attributes from a digital map, and their affect of stopping/separation distance, taught by Izzat et al. One would be motivated to implement this in order to improve the accuracy of the stopping distance/separation, and thus overall safety of the device.
	The resulting modification would teach a determination of a singular and/or plurality of routes on a map (Siegel column 2-3, lines 63-016, “The navigable path networks of the present disclosure may be defined based on any number or type of relevant factors, including but not limited to dimensions or attributes of a specific autonomous vehicle, dimensions or other attributes of an area or an environment in which a navigable path network is located, dimensions or other attributes of each of the respective points of the navigable path network or paths connecting such points, or attributes of a specific mission or task to be performed by the vehicle while traveling between the two or more of the points of the navigable path network. For example, a navigable path network for delivering items between two or more locations within a geographic area or environment may be defined based on the heights, widths, lengths or weights of one or more vehicles, or the respective carrying capacities (e.g., depths, widths or lengths of storage areas on such vehicles) of such vehicles, as well as any other relevant intrinsic or extrinsic factors regarding any of the paths between any of the points corresponding to such locations, including but not limited to a time at which travel upon the navigable path network by one or more autonomous vehicles is desired.”), with sensor ROI being based on stopping distance of the vehicle and/or on the position/orientation of the vehicle”,( Oder [0083] In a block 803, the dynamic region of interest adaptation unit 622 can determine which portions of the vehicle situation information 607 can prompt the dynamic adaption of the region of interest 603, and in a block 804, the dynamic region of interest adaptation unit 622 can modify the region of interest 603 based on the determined portion of the vehicle situation information 607. For example, when the region of interest 603 corresponds to front collision avoidance, the dynamic region of interest adaptation unit 622 may utilize a vehicle velocity or speed to prompt dynamic adaption of the region of interest 603. In other examples, the vehicle situation information 607 may indicate that the vehicle is approaching a traffic intersection, which may prompt the dynamic adaption of the region of interest 603 to include possible cross-traffic, pedestrian crossings, bike lanes, or the like. When the vehicle approaching the traffic intersection has a path planned turn, the region of interest 603 may dynamically adapt to include portions of the roadway after the turn, along with possible cross-traffic, pedestrian crossings, bike lanes, or the like. The vehicle situation information 607 also may include locational information regarding another vehicle in an adjacent lane of traffic, which may prompt the dynamic adaption of the region of interest 603 to include the other vehicle for possible lane change.) and setting of ROI based on the path , position and orientation Oder [0073] “The region of interest management system 620 also can dynamically adapt the region of interest for one or more of the subscriptions 601, for example, based on the mode of operation of the vehicle, a planned path or route the vehicle expects to traverse, features in map data 331, or the like. For example, the region of interest management system 620 or other portion of the sensor fusion system 300 can identify locations of upcoming traffic lights or signage and suggest the process or component in the driving functionality system expand its region of interest or add a new region of interest to include the upcoming traffic lights or signage. In another example, the region of interest management system 620 or other portion of the sensor fusion system 300 can identify the vehicle plans to make a turn and expand its region of interest to include areas corresponding to the road after making the turn. Embodiments of event-driven region of interest management will be described below in greater detail.” Here teaches use of known path, and position / orientation for determining/setting of ROI, configuring a LIDAR system orientation for a LIDAR system of the machine based on the determined LIDAR region of interest; “(Oder [0029] The sensor fusion system 300, in some embodiments, can generate feedback signals 116 to provide to the sensor system 110. The feedback signals 116 can be configured to prompt the sensor system 110 to calibrate one or more of its sensors. For example, the sensor system 110, in response to the feedback signals 116, can re-position at least one of its sensors, expand a field of view of at least one of its sensors, change a refresh rate or exposure time of at least one of its sensors, alter a mode of operation of at least one of its sensors, or the like.)” performing a concentrated LIDAR scan on the determined LIDAR region of interest to generate LIDAR scan data; performing a ground plane segmentation operation based on the LIDAR scan data; and detecting if an obstacle is present within the LIDAR region of interest based on the ground plane segmentation operation.”( Oder [0042] “The sensor event detection and fusion unit 321 can analyze the raw measurement data 301 in the environmental model 315 at the locations associated with the sensor measurement events to detect one or more sensor detection events. In some embodiments, the sensor event detection and fusion unit 321 can identify a sensor detection event when the raw measurement data 301 associated with a single sensor. For example, the sensor event detection and fusion unit 321 can analyze an image captured by a camera in the raw measurement data 301 to identify edges in the image, shapes in the image, or the like, which the sensor event detection and fusion unit 321 can utilize to identify a sensor detection event for the image. The sensor event detection and fusion unit 321 also may analyze groups of intensity points in raw measurement data 301 corresponding to a lidar sensor or groups reflections in raw measurement data 301 corresponding to a radar sensor to determine the a sensor detection event for raw measurement data 301 for those sensors.” And in [0075] “The detection type 604 can identify a type of data for the region of interest management system 620 to monitor in the region of interest 603 of the environmental model 609. For example, the data type can be raw measurement data from a sensor system or data annotated into the environmental model 609. In some embodiments, the data annotated into the environmental model 609 can correspond to different events identified by the sensor fusion system, such as a sensor measurement event, a sensor detection event, a tracked sensor detection event, a tracked and fused sensor detection event, a tracked object event, or the like. The data annotated into the environmental model 609 also can correspond to state predictions for tracked objects, such as the projected object trajectories for the tracked objects, or correspond to information populated into the environmental model 609 from devices external to the sensor fusion system. The region of interest management system 620 can include a registry of the one or more regions of interest that the region of interest management system 620 monitors based on the subscription information 602.” These sections teach the recognition and tracking of objects, and the use of LIDAR systems, while not explicitly mentioning “ground plane segmentation” (to distinguish between the road/ground and objects) this is a implicit function/standard means of object recognition using LIDAR, thus generalized teachings for using LIDAR to detect objects is teachings a ground plane segmentation. Additionally a ROI scan is a concentrated/higher resolution scan by its very nature.)
	However the combination of Oder and Seigel and Izzat still lacks teachings that stopping distance is based on all of speed, position and orientation, weight and the map. Only teachings speed of the vehicle.”,( Oder [0083] In a block 803, the dynamic region of interest adaptation unit 622 can determine which portions of the vehicle situation information 607 can prompt the dynamic adaption of the region of interest 603, and in a block 804, the dynamic region of interest adaptation unit 622 can modify the region of interest 603 based on the determined portion of the vehicle situation information 607. For example, when the region of interest 603 corresponds to front collision avoidance, the dynamic region of interest adaptation unit 622 may utilize a vehicle velocity or speed to prompt dynamic adaption of the region of interest 603. ) and map (derived) information from Izzat. Izzat et al teaches a vehicle sensor control system/method which includes teachings for setting of a sensor ROI based on “road characteristics” which are derived from/provided by a digital map/known route. [0015] “To overcome the shortcomings of sensors 36, a digital-map 14 is currently playing significant role in many ADAS and autonomous vehicle systems. The digital-map 14 provides valuable information that can be used for control and path planning among other applications. The information provided by the digital-map 14 varies by map providers. In automotive application, the digital-map 14 provides geometric information and other attributes about the road. In general, output from the digital-map 14 may include, but is not limited to: a map of future points describing the road, curvature of the road, lane marking types, lane width, speed 50 limit, number of lanes, presence of exit ramp, barrier, sign locations, etc. The digital-map 14 can be used for a variety of tasks such as to improve perception algorithms by using the digital-map 14 as a priori information or by treating the digital-map 14 as a virtual sensor. A subset of the digital-map 14 information in the proximity of the host-vehicle 22 defining the environment surrounding the host-vehicle 22 including geometrical and road attributes is used to define a ROI 24 around the host-vehicle 22. This subset of information will be referred to as roadway-characteristic 56. It should be noted that roadway-characteristic 56 is only a subset of the digital-map 14 since some digital-map 14 information such as freeway name and number are not required for the purpose of defining the ROI 24. The ROI 24 focuses the sensor acquisition and processing on a small area and hence provides significant saving in processing and communications requirements. “ and in  [0017] “There are a number of methods for defining the ROI 24 based on the roadway-characteristic 56. In one embodiment, the object-detector 20 sensors 36 are by collected by multiple devices in a distributed fashion before being communicated to the controller 12. Roadway-characteristic 56 can be delivered to the host-vehicle 22 using an external link or stored in the host-vehicle 22 for previously defined route. In a preferred embodiment of the present invention, object-detector 20 sensors 36 are collected using a centralized approach 40 as shown in FIG. 3. In FIG. 3 the output of sensors 36 is directed into the controller 12 using Ethernet or other connector types. The controller 12 then decides what portions of the sensor to keep and what to throw away based on the selected region of the ROI 24.” Additionally Izzat et al further reinforces the importance of stopping distance as it relates to obstacle avoidance and sensor ROI. [0019] “Speed 50 of the host-vehicle 22 has significant impact on the ROI 24 for proper object 58 detection. The 3-second rule has been widely used for car following. It is typically used to check the amount of room to leave in front of the host-vehicle 22 such that the driver is prepared to break in the case the car in front of them stop or slow down. The 3-second rule can be significantly impacted by road condition and visibility. As an example, the 3-second rule can be doubled in case of rain, fog, snow, night etc. In one embodiment, the range 34 of the ROI 24 is determined by the speed 50 of the host-vehicle 22 by using the 3-second rule as a guideline. In this approach, host-vehicle 22 speed 50 is used to determine the range 34 of the ROI 24 using the formula 3 * meters/second, where 3 is from the 3-second rule and meters/second is calculated from the host-vehicle 22 speed 50. As an example, for a host-vehicle 22 travelling at speed 50 of one-hundred kilometers-per-hour (100 kph), the range 34 of the ROI 24 should be around eighty-five meters (85 m). The range 34 of the ROI 24 may be smaller at a lower speed 50. FIG. 2 shows an example of high speed ROI 24 and low speed ROI 28. The range 34 in high speed ROI 24 can be extended up to the maximum range of the sensor. The FOV of the lower speed ROI 28 can be increased if necessary. It should be noted that it is straight forward to extend the range 34 of the ROI 24 using weather information such as rain as an example. Using the example above, the ROI 24 would be extended to 170 meters in case of rain. Rain sensing may be done using host-vehicle 22 rain sensor widely used for controlling the windshield wiper.” 
	The claimed stopping distance parameters are all WURC in the field of vehicle navigational control, at the current level of generality claimed. 
	The calculation of stopping distance based on load, position, orientation, and speed of the vehicle is a known method/standard parameters in the art. As disclosed by Senneff et al, [0035] “In step S108, an operator interface 20 allows an operator to enter a command to control a path of the vehicle at the boundary during a control time window. The control time window is a period of time that is allocated for the operator's entry of a command, confirmation, or other input into the operator interface. In a first example, the duration of the control time window may be commensurate with the velocity, acceleration and proximity or position of the vehicle with respect to the nearest boundary. In a second example, the duration of the control time window may be selected based on a stopping distance of the vehicle given its velocity, position, and mean or mode stopping distance capability of its braking system 40. In a third example, the duration of the control time window may be selected based on a stopping distance of the vehicle given its velocity, position, load state (e.g., tare weight, gross weight and net weight).” While the term “orientation” isn’t used from the term velocity it is inherent given the velocity is speed and direction (orientation).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to further modify modify Seigel to calculate the stopping distance using the parameters taught by Senneff et al. One would be motivated to use this based on the implicit motivation that improved stopping distance accuracy would improve the safety of the overall system.  
	To put directly Siegel teaches the determination of a path or plurality of path, Oder et al teaches the setting of ROI regions based on the path/paths (generated by Siegel) and other parameters, Izzat et al teaches supplementary/additional ROI and FOV settings of the Lidar system of Oder/Siegel, and Senneff et al teaches an alternative method of calculating stopping distance with the claimed parameters. Thus rendering obvious claim 11.
	Regarding Claim 12, modified Siegel teaches “The method of claim 11, wherein the multiple known paths includes a first known path including a primary known route for the machine to follow during operation,”(Column 12, lines 8-22, “Furthermore, when two or more autonomous vehicles are capable of performing a task via a navigable path network, an autonomous vehicle for performing the task, and an associated optimal route to be traveled by the autonomous vehicle in performing the task, may be selected based not only on attributes of the task but also attributes of any other missions or tasks for which the performance may be required. For example, where any of a plurality of autonomous vehicles is capable of performing a task (e.g., delivering an item from an origin to a destination), the autonomous vehicle having the lowest battery charge of the capable autonomous vehicles may be selected, in order to preserve the other autonomous vehicles for performing other missions or tasks that may require greater levels of battery charge.”);” and a second known ( Siegel et al Column 12-13, lines 51-08, “Information or data captured by autonomous vehicles may be transmitted to a central vehicle monitoring system, or to one or more other autonomous vehicles, e.g., in real time or in near-real time, over a network and utilized in modifying not only one or more paths of a navigable path network but also aspects of travel by autonomous vehicles on the navigable path network. For example, where one autonomous vehicle identifies construction activity, a traffic jam or another adverse event impacting the ability of the autonomous vehicle to complete a transit along a selected route, the autonomous vehicle may utilize information or data regarding the event to select an alternate route, and may also report the information or data to a central vehicle monitoring system or to one or more other autonomous vehicles. Such information or data may be utilized to update not only the navigable path network (e.g., capacities of various paths extending between points of the navigable path network) but also routes that are being traveled by autonomous vehicles within the navigable path network, at present or in the future. A navigable path network, or routes defined between two or more points within the navigable path network, may be updated based on any relevant information or data obtained from other sources, including but not limited to extrinsic sources that may be accessed via one or more networked computer systems” Here teaches the use of alternate routes in case of unexpected obstacles/blockages.)
( Izzat [0029] “The pixel throughput, or the measurements that can be done in a given time period, of a LIDAR sensor in an object-detector 20 is limited. By reducing the update rate 54 outside the ROI 24, more effective measurements can be used in a given time or pixel throughput in the ROI 24. One way to utilize the increased pixel throughput is to distribute them in the ROI 24, evenly or non-evenly, and result in a higher overall pixel density, which means higher angular-resolution 48 in this region. For example, if the ROI 24 is chosen to be one-fourth (¼) of the sensor FOV as shown in FIG. 4A and the update rate 54 out of the sensor is reduced by a factor of one-third (⅓), the pixel throughput in the ROI 24 will be three times (3×) of the original one. If the line count is kept the same in the ROI 24, the point density in a scan line can be increased to 3× as a result. In FIG. 4B, the original pixel matrix is illustrated with solid dots 44 and the increased pixels are shown in hollow dots 46.” Here gives limited of ROI as to a size, maximum of the FOV.)
	Regarding Claim 14, modified Siegel teaches “The method of claim 11, wherein the determined LIDAR region of interest is limited by known obstacles.”( Izzat [0015] To overcome the shortcomings of sensors 36, a digital-map 14 is currently playing significant role in many ADAS and autonomous vehicle systems. The digital-map 14 provides valuable information that can be used for control and path planning among other applications. The information provided by the digital-map 14 varies by map providers. In automotive application, the digital-map 14 provides geometric information and other attributes about the road. In general, output from the digital-map 14 may include, but is not limited to: a map of future points describing the road, curvature of the road, lane marking types, lane width, speed 50 limit, number of lanes, presence of exit ramp, barrier, sign locations, etc. The digital-map 14 can be used for a variety of tasks such as to improve perception algorithms by using the digital-map 14 as a priori information or by treating the digital-map 14 as a virtual sensor. A subset of the digital-map 14 information in the proximity of the host-vehicle 22 defining the environment surrounding the host-vehicle 22 including geometrical and road attributes is used to define a ROI 24 around the host-vehicle 22. This subset of information will be referred to as roadway-characteristic 56. It should be noted that roadway-characteristic 56 is only a subset of the digital-map 14 since some digital-map 14 information such as freeway name and number are not required for the purpose of defining the ROI 24.” Here gives characteristics includes known obstacles, such as barriers, and that it is used to set an ROI, thus the ROI is limited by known objects)
	Regarding Claim 15, modified Siegel teaches “The method of claim 11, wherein the determined LIDAR region of interest is adjusted based on environmental conditions.”(Izzat[ 0019] ‘The FOV of the lower speed ROI 28 can be increased if necessary. It should be noted that it is straight forward to extend the range 34 of the ROI 24 using weather information such as rain as an example. Using the example above, the ROI 24 would be extended to 170 meters in case of rain. Rain sensing may be done using host-vehicle 22 rain sensor widely used for controlling the windshield wiper.”)
	Regarding Claim 16, modified Siegel teaches “The method of claim 11, wherein the map further includes path width and path slope data along the at least one known path.”(Siegel Column 11, lines 52-07, “In addition to widths, any number of other attributes of an autonomous vehicle or an environment in which the navigable path network is located may be utilized in determining an optimal route from an origin to a destination within the navigable path network for the autonomous vehicle. For example, an optimal route may be determined based on a vehicle's length or height (e.g., with respect to turn radii, coverings or other features of a given path), maximum speed, range, carrying capacity (e.g., both volume and weight), available battery charge, efficiency, number of wheels, tire diameter, tire tread, or any number of other factors. Likewise, an optimal route within an area may also be determined based on slopes (e.g., grades or pitches of roads, sidewalks or other features), turn radii, coverings (e.g., whether a given path is covered or uncovered), surface composition (e.g., whether an area is paved or unpaved), surface conditions (e.g., whether the area is wet, dry or covered with ice or snow), weather (e.g., whether the area is experiencing precipitation, heat, cold, wind or any other adverse conditions), congestion (e.g., whether the area is experiencing any abnormally high or low levels of foot or vehicle traffic) or any number of other factors.”)
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6226572 B1; US 20010021888 A1; US 20020099481 A1; US 20080167819 A1; US 20090082949 A1; US 20130060425 A1; US 20160202698 A1; US 20170017238 A1; US 20170212513 A1; US 20170236422 A1; US 20180328745 A1; US 20190204423 A1; US 20190286923 A1; US 10816977 B2; US 20210048818 A1; US 20210188312 A1; US 20210232137 A1; WO 2021151492 A1; 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KENNETH M DUNNE/             Examiner, Art Unit 3661                                                                                                                                                                                           
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661